WILLIAM A. MEADOWS, Circuit Judge.
This matter came on before me upon the appeal of Edna Lalley Padget from her conviction in the metropolitan court in and for Dade County. She was charged with “driving while under the influence of intoxicating liquor or drugs in violation of section 30-15(a) of the Code of Metropolitan Dade County”.
She raised one point on appeal — “That the summons failed to charge an offense under the Metropolitan Code or in which the defendant would have knowledge of the offense in order to defend against same”.
After examining the record, it is apparent that the appellant did not attack the sufficiency of the complaint in the trial court by a timely motion to quash the charge. On appeal she states that the complaint was void because it did not state that “her driving ability was impaired.”
It is the opinion of this court that the complaint was sufficient to apprise the appellant of the offense with which she was charged. Therefore, it is considered, ordered and adjudged that the conviction be affirmed.